         Case 4:20-cv-00126-BMM Document 4 Filed 02/05/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


  Aaron Joseph Brott,                                  CV 20-126-GF-BMM

               Plaintiff,

        vs.                                            ORDER ADOPTING THE
                                                       MAGISTRATE’S FINDINGS AND
  Joshua Racki, et al.,
                                                       RECOMMENDATION (DOC. 2)
               Defendants.


      Petitioner Brott filed this action under 28 U.S.C. § 2241 on December 29,

2020. Doc. 1. Brott is representing himself and remains in pretrial detention. He

asks the Court to order that he be released or, in the alternative, to restore his phone

privileges, allow him to communicate with his family and friends, and transfer him

to general population. United States Magistrate Judge John Johnston issued a

Findings and Recommendation on January 4, 2021. Doc. 2. Petitioner Brott filed

objections to Magistrate Johnston’s order on January 12, 2021. Doc. 3.



FINDINGS AND RECOMMENDATION

      Magistrate Johnston recommends that the Court dismiss Petitioner Brott’s

petition. Doc. 2 at 3. Magistrate Johnston cites that Petitioner Brott failed to pay

the filing fee and failed to move to proceed in forma pauperis. Id. Magistrate


                                           1
        Case 4:20-cv-00126-BMM Document 4 Filed 02/05/21 Page 2 of 4



Johnston determined that Petitioner Brott needs to exhaust his claims in state court

before he can proceed in federal court. Id. (citing Brown v.Ahern, 676 F.3d 899, 903

(9th Cir. 2012)). Magistrate Johnston also determined arguendo that Petitioner

Brott’s case is likely barred by Younger v. Harris, 410 U.S. 37, 43 (1971).

Magistrate Johnston recommended that the Court should deny the certificate of

appealability. Magistrate Johnston recommended that the Court direct the clerk to

close this matter. Id.



LEGAL STANDARD

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.           28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

                                         2
          Case 4:20-cv-00126-BMM Document 4 Filed 02/05/21 Page 3 of 4



the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).



PETITIONER BROTT’S OBJECTIONS

        Petitioner   Brott   objected   to   Magistrate   Johnston’s   Findings   and

Recommendation. Doc. 3. The objections constitute only a perfunctory response to

Magistrate Johnston’s Findings and Recommendation. See Rosling, 2014 WL

693315, at *3. The Court will review the Magistrate Johnston’s Findings and

Recommendation for clear error. Syraz, 235 F.3d at 427.

        Magistrate Johnston’s Findings and Recommendation does not prove clearly

erroneous. Magistrate Johnston correctly noted that Petitioner Brott failed to pay

the filing fee or move to proceed in forma pauperis. Doc. 2 at 1. Petitioner Brott

has not exhausted his remedies in state court. Id. Most importantly, Younger v.

Harris, 410 U.S. 37, 43 (1971) likely bars Petitioner Brott claims.


              IT IS HEREBY ORDERED:

1. Magistrate Johnston’s Findings and Recommendation (Doc. 2) is ADOPTED in

full.

2. Petitioner Brott’s petition (Doc. 1) is DISMISSED.

3. A certificate of appealability is DENIED.

                                             3
        Case 4:20-cv-00126-BMM Document 4 Filed 02/05/21 Page 4 of 4



4. The Clerk of the Court shall enter a judgment and close this matter.

      Dated the 5th day of February, 2021.




                                         4
